Hill, J.
1. The assignment of error, complaining of the refusal of the judge to allow a witness on direct examination to answer a question, which fails to specify what the witness would have testified had he been permitted to answer the question, is insufficient to present any question for decision. Rogers v. Condon, 144 Ga. 390 (3) (87 S. E. 397); Featherston v. American National Bank, 146 Ga. 13 (90 S. E. 282).
2. Applying the principles announced in the former rulings in this case the court did not err, under the, pleadings and evidence, in granting a non-suit. Coffey v. Cobb, 140 Ga. 661 (79 S. E. 568); s. c. 143 Ga. 539 (85 S. E. 693); s. c. 146 Ga. 689 (92 S. E. 57); Cobb v. Coffey, 148 Ga. 101 (95 S. E. 966).

Judgment affirmed.


All the Justices concur.